On September 16, 2014, the Minnesota State Board of Law Examiners petitioned the court to amend the Rules for Admission to the Bar of the State of Minnesota to modify Rule 6(E) with respect to the list of tested subjects for the MultiState Essay-Examination. The court has considered the petition and the Board of Law Examiner’s recommendations.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the attached amendments to the Rules for Admission to the Bar be, and the same are, prescribed and promulgated to be effective as of the date of this order. The Rules for Admission to the Bar, as amended effective as of the date of this order, shall be posted on the website of the Minnesota State Board of Law Examiners.
BY THE COURT:
/s/ G. Barry Anderson Associate Justice
AMENDMENTS TO THE RULES FOR ADMISSION TO THE BAR

In the following amendments, deletions are indicated by a line drawn through the words and additions by a line drawn under the words.

Rule 6. Admission by Examination
* * *
E. Scope of Examination. The Minnesota Bar Examination shall be the Uniform Bar Examination prepared by the National Conference of Bar Examiners, comprised of six Multistate Essay Examination (MEE) questions, two Multi-state Performance Test (MPT) questions, and the Multistate Bar Examination (MBE).
(1) Essay Questions. The essay examination is comprised of six 30-minute MEE questions, covering any one or more of the following subjects:
Business Associations (Agency and Partnerships; Corporations; and Limited Liability Companies)
Conflict of Laws
Constitutional Law
Contracts (including contracts under the Uniform Commercial Code (UCC))
Criminal Law and Procedure
Evidence
Family Law
Federal Civil Procedure
■Negotiable — Instruments (Commercial-Papefy-under the UCC
Real Property
Secured Transactions under the UCC
Torts
Trusts and Estates (Decedents’ Estates; Trusts and Future Interests)
(2) Multistate Performance Test. The performance test shall include two 90-minute questions testing the applicant’s ability to perform a lawyering task using legal and factual materials provided.